Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Election/Restrictions
Applicant’s election without traverse of Species 11, Figures 15 and 16, in the reply filed on August 16, 2022, is acknowledged.  Claim 3 is withdrawn as being non-elected and Claims 1, 2 and 4-18 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of U.S. Patent No. 11,091,102 (Patent ‘102).  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims in the instant application are found in the cited patent, with merely minor changes to wording and form.
Regarding Claim 1:  All the limitations of the instant application’s Claim 1 are included in Claim 16 of Patent ‘102.  Specifically, Claim 1 of Patent ‘816 recites a base member, an intermediate member, a first grip arm positionable into a plurality of lockable positions relative to the intermediate member, and a second grip arm positionable into a plurality of lockable positions relative to the intermediate member.  Claim 16 further recites that the intermediate member is positionable with respect to the base member.  Specifically Claim 1 recites that the intermediate member has a first and second portion; and the base member has an extension; and that the first and second portions (of the intermediate member) are “angularly positionable in multiple positions relative to the extension (of the base member).    
 Claim Objections
Claim 13 is objected to because it recites “a second grip” rather than “a second grip arm”.  Appropriate correction is suggested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,534,519 to Hancock et al. (Hancock).

    PNG
    media_image1.png
    727
    493
    media_image1.png
    Greyscale

Regarding Claim 1:  Hancock discloses a grip assembly comprising: a base member (See Annotated Fig. A); an intermediate member (See Annotated Fig. A) independently positionable into a first position of a first plurality of lockable positions relative to the base member, the intermediate member being removably coupled to the base member; a first pair of grip arms (See Annotated Fig. A) removably coupled to the intermediate member and independently positionable into a second position of a second plurality of lockable positions relative to the intermediate member.  Note: the pair of grip arms is independently positionable with respect to the intermediate member in that it is the pair as a whole that is independently positionable.  The claim is silent regarding the positionability of the arms individually.
Regarding Claim 2:  Hancock discloses a grip assembly as recited in claim 1 wherein the intermediate member (See Annotated Fig. A) comprises a first plurality of teeth (See Annotated Fig. A) that engage a second plurality of teeth (See Annotated Fig. A) disposed on the base member (See Annotated Fig. A).
Regarding Claim 4:  Hancock discloses a grip assembly as recited in claim 1 further comprising a second pair of grip arms (See Figure 15 of Hancock) coupled to the intermediate member.
Regarding Claim 5:  Hancock discloses a grip assembly as recited in claim 4 wherein the second pair of grip arms (See Figure 15) are removably coupled to the intermediate member.  Note: the second pair of arms is also removeably coupled to the intermediate member, same as the first pair of arms.)
Regarding Claim 6:  Hancock discloses a grip assembly as recited in claim 4 wherein the second pair of grip arms (See Figure 15) are independently positionable into a third position of a third plurality of lockable positions relative to the intermediate member.  Note: the second pair of grip arms is independently positionable with respect to the intermediate member.
Regarding Claim 7:  Hancock discloses a grip assembly as recited in claim 1 wherein the first pair of grip arms comprise first plurality of projections (See Annotated Fig. A) disposed on a first arm of the first pair of grip arms and a second plurality of projections (See Annotated Fig. A) disposed of on a second arm of the first pair of grip arms.
Regarding Claim 8:  Hancock discloses a grip assembly as recited in claim 7 further comprising a retainer (See Annotated Fig. A) coupled to the first plurality of projections and the second plurality of projections.
Regarding Claim 9:  Hancock discloses a grip assembly as recited in claim 8 wherein the retainer comprises a grip portion (See Annotated Fig. A).
Regarding Claim 10:  Hancock discloses a grip assembly as recited in claim 8 wherein the retainer comprises a retaining strap (See Annotated Fig. A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of US Patent No. 6,913,286 to Kramer (Kramer).
Regarding Claim 11:  Hancock does not disclose a first opening and a second opening partially defined by a cross member.  However, Kramer teaches a retainer (30) that comprises a first opening (32) and a second opening (32) partially defined by a cross member (see material positioned between adjacent openings).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Hancock by using a retainer similar to that taught by Kramer to enable a user to more tightly coupled the object into the grip arms.
Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of US Patent No 7,337,934 to Alling et al. (Alling).

    PNG
    media_image2.png
    686
    516
    media_image2.png
    Greyscale

Regarding Claim 12:  Hancock does not disclose a first grip arm and a second grip arm each coupled to and independently positionable relative to the intermediate member.  However, Alling teaches the idea of moveable and selectively lockable arms.  Specifically, Alling teaches wherein the first pair of grip arms comprises, a first grip arm (See Annotated Fig. B) removably coupled to and independently positionable relative to the intermediate member; and a second grip arm (See Annotated Fig. B) removably coupled to and independently positionable relative to the intermediate member.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Hancock by using first and second grip arms similar to those taught by Alling to enable a user to more tightly coupled the object into the grip arms and lock the individual position of the arms in place with respect to an intermediate member.  This would help prevent the object from slipping out and breaking.
Regarding Claim 13:  Hancock does not disclose a second grip arm of the first pair that is independently positionable relative to a first grip arm of the first pair.  However, Alling teaches wherein a second grip (See Annotated Fig. B) of the first pair of grip arms is independently positionable relative to a first grip arm (See Annotated Fig. B) of the first pair of grip arms.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Hancock by using an interpedently positionable second grip arm relative a first grip arm similar to those taught by Alling to enable a user to more tightly coupled the object into the grip arms and lock the individual position of the arms in place with respect to an intermediate member.  This would help prevent the object from slipping out and breaking.
Claim(s) 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock.
Regarding method Claims 14-18:  In view of the structure disclosed and taught by Hancock, the method of operating the device would have been obvious and implicitly taught, since it is the normal and logical manner in which the device could be used.  If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious to a person of ordinary skill and/or implicitly taught by the prior art reference at a time before the effective date of the claimed invention.  When the prior art device is arguably the same as the claimed invention it can be assumed the device will implicitly perform the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The most relevant references have been used in this rejection.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632